Case 1:16-cv-01465-AMD-SJB Document 331 Filed 10/03/18 Page 1 of 16 PageID #: 7386



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK

          ------------------------------X           Docket#
          ALLSTATE, et al.,             :           16-cv-01465-AMD-SJB
                          Plaintiffs,   :
                                        :
               - versus -               :           U.S. Courthouse
                                        :           Brooklyn, New York
                                        :
          ABRAMOV, et al.,              :           December 5, 2017
                          Defendants    :
          ------------------------------X

                    TRANSCRIPT OF CIVIL CAUSE FOR PROCEEDINGS
                      BEFORE THE HONORABLE SANKET J. BULSARA
                          UNITED STATES MAGISTRATE JUDGE
          A    P    P    E     A    R    A     N    C   E     S:



          For the Plaintiff:                 Matthew J. Conroy, Esq.
                                             Schwartz Law, P.C.
                                             666 Old Country Road
                                             9th Floor
                                             Garden City, NY 11530

          For the Defendant:                 James A. McKenny, Esq.
                                             Morrison Mahoney LLP
                                             120 Broadway
                                             Suite 1010
                                             New York, NY 10271




          Transcription Service:             Transcriptions Plus II, Inc.
                                             61 Beatrice Avenue
                                             West Islip, New York 11795
                                             laferrara44@gmail.com



          Proceedings recorded by electronic sound-recording,
          transcript produced by transcription service
Case 1:16-cv-01465-AMD-SJB Document 331 Filed 10/03/18 Page 2 of 16 PageID #: 7387



                                                                                     2
                                      Proceedings

     1               THE COURT:     We're here in 16-cv-1465, Allstate

     2   Insurance Co., et al., v. Abramov, et al., for a motion

     3   hearing.

     4               Will the parties state their names for the

     5   record, please?

     6               MR. CONROY:      Good afternoon, your Honor.

     7               For the moving party, Multi LVR LLC, Matthew

     8   Conroy, Schwartz Law, Garden City, New York.

     9               MR. MCKENNY:      James McKenny from Morrison

   10    Mahoney for all plaintiffs.

   11                THE COURT:     Okay.    So I've read the motion

   12    papers and the cases cited therein.           Have the parties

   13    been able to resolve this without me ruling?

   14                MR. CONROY      We spoke prior to coming in, your

   15    Honor, limiting --

   16                THE COURT:     Do you want me to give you five

   17    minutes to work it out before I rule and one side is

   18    unhappy and one side is happy?          I give parties an

   19    opportunity under discovery dispute where it's not clear

   20    to me that prior to the motion being filed that there was

   21    sufficient negotiation that -- and there is at least some

   22    offer of compromise referred to in the moving papers and

   23    I recognize that there's also -- you know, that's an

   24    opening offer and -- et cetera.

   25                But it's far better for the parties to work it




                            Transcriptions Plus II, Inc.
Case 1:16-cv-01465-AMD-SJB Document 331 Filed 10/03/18 Page 3 of 16 PageID #: 7388



                                                                                     3
                                      Proceedings

     1   out amongst themselves rather than having me rule because

     2   I am asked to rule basically on a yes or no or up or down

     3   fashion and someone is going to leave unhappy and

     4   frankly, that's not probably towards the ends of justice

     5   in terms of what needs to get accomplished vis-a-vis the

     6   case.

     7               MR. MCKENNY:      I think it will only -- if I

     8   could just have two minutes.

     9               THE COURT:     Yes.    Take as much time as you

   10    want.

   11                MR. MCKENNY:      Well, I think only two minutes

   12    because I have a feeling I know where this -- we might

   13    not be able to come to a total resolution.

   14                THE COURT:     Okay.    Go ahead.

   15    (Off the record.)

   16    (Attorneys microphones not turned on.)

   17                MR. MCKENNY:      At this point, I think we're

   18    going to proceed.      I don't think we're going to --

   19                THE COURT:     Okay.

   20                MR. MCKENNY:      -- to come to an agreement.

   21                THE COURT:     Okay.    What's the nature of the

   22    confidentiality or protective order that's in place in

   23    the case?    There's a reference in your papers that it

   24    would be covered by some measure of confidentiality,

   25    although --




                            Transcriptions Plus II, Inc.
Case 1:16-cv-01465-AMD-SJB Document 331 Filed 10/03/18 Page 4 of 16 PageID #: 7389



                                                                                     4
                                      Proceedings

     1               MR. MCKENNY:      Yes.   We're going to submitting

     2   that to your Honor soon.        We only have -- we mentioned

     3   this at the status conference last time.            The only reason

     4   we had held off was because the parties were engaged in

     5   settlement negotiations and while that's still ongoing,

     6   is to keep advancing.

     7               We had executed a confidentiality agreement.                I

     8   have signed it, MDAX had signed it.           MDAX had another

     9   counsel, a Mr. Howard Foster, (indiscernible), he had

   10    asserted certain counterclaims on behalf of MDAX.               Those

   11    counterclaims were dismissed and I have been informed by

   12    their other counsel and law office of Gary Tsirelman,

   13    that Mr. Foster is going to be dropping out.

   14                So the original agreement that was signed had

   15    Mr. Foster's signature line.         So we have to re-execute

   16    with removing him and --

   17                THE COURT:     I understand.

   18                MR. MCKENNY:      -- submit it but that agreement

   19    makes any and all financial records, bank records,

   20    whether from the parties or nonparties, will remain

   21    confidential parties.        They were remain confidential.          At

   22    the end of the case, if those records would be destroyed,

   23    they can only be submitted to the Court and redacted

   24    pursuant to, you know, the federal redaction rules.

   25                And other than that, they cannot be shared with




                            Transcriptions Plus II, Inc.
Case 1:16-cv-01465-AMD-SJB Document 331 Filed 10/03/18 Page 5 of 16 PageID #: 7390



                                                                                     5
                                      Proceedings

     1   anyone outside of the litigants in this case and/or their

     2   experts or defenders that they hire but not with anyone

     3   else.

     4               THE COURT:     Okay.    And the complaint seeks

     5   information -- sorry, the complaint was filed in March of

     6   '16, is that correct?

     7               MR. MCKENNY:      Correct, your Honor.

     8               THE COURT:     The subpoena seeks information from

     9   2015 to the present.

   10                MR. MCKENNY:      Correct.

   11                THE COURT:     Why is that?

   12                MR. MCKENNY:      So MDAX is a durable medical

   13    equipment retailer and for a while, according to the

   14    affidavit that was submitted in connection with function,

   15    I am going to say about 2015 to about mid-2015, they were

   16    actively dispensing durable medical equipment to

   17    patients.

   18                The affidavit says that they have since stopped

   19    doing that and MDAX I still an active corporation listed

   20    with the New York Department of State and MDAX is still

   21    actively seeking to collect on insurance claims that it

   22    had submitted to various insurers for (indiscernible)

   23    patients.    Even today, it is still attempting to collect

   24    and receiving payment in some cases, get an arbitration

   25    award or at a judgment with (indiscernible).




                            Transcriptions Plus II, Inc.
Case 1:16-cv-01465-AMD-SJB Document 331 Filed 10/03/18 Page 6 of 16 PageID #: 7391



                                                                                     6
                                      Proceedings

     1               THE COURT:     And not to cut you off, so that's

     2   basically a way of saying that although the complaint was

     3   filed in March of '16, and there were various

     4   itemizations, I believe attached to the complaint, that

     5   is not the full sum of what are the universe of claims

     6   for which -- that are the subject of this action that if

     7   it went to a jury trial, for instance, and you put in

     8   proof that post-dates the complaint, and simply seek an

     9   appropriate amendment that the pleading should confer to

   10    -- should conform to proof, is that correct?

   11                MR. CONROY:      That's correct, your Honor.

   12                MR. MCKENNY:      I am a non-party but if I

   13    represented the defendant in this case, I would strongly

   14    object to that.      Any payments made by the plaintiff after

   15    the filing date are going to fail under theories of fraud

   16    or civil RICO because there's no reasonable reliance.                To

   17    the extent that they're making payments on claims that

   18    they're losing an arbitration pursuant to judgments, you

   19    know -- there has to be reasonable reliance on the

   20    information submitted upon which they have made a claim.

   21                THE COURT:     Well, you don't represent the

   22    defendant, the defendants aren't here and you didn't make

   23    that argument but I understand your position.

   24                MR. MCKENNY:      For this motion's purpose, the

   25    reason I bring that up is because the theory asserted in




                            Transcriptions Plus II, Inc.
Case 1:16-cv-01465-AMD-SJB Document 331 Filed 10/03/18 Page 7 of 16 PageID #: 7392



                                                                                     7
                                      Proceedings

     1   the complaint is that there is a money laundering

     2   kickback scheme where the retail DME suppliers are

     3   receiving money, reducing it to cash in one form or

     4   another in paying it either to runners or to managers or

     5   to MD clinics in return for referring patients.

     6               What we provided the Court was factual evidence

     7   that this defendant stopped seeing patients and stopped

     8   operating the DME company in June of 2016.             The fact that

     9   they continued to collect money in arbitration and

   10    litigation --

   11                THE COURT:     I see.

   12                MR. MCKENNY:      -- it breaks the cycle of what

   13    they're claiming to be this money laundering ring.               So to

   14    the extent that they're seeking information from my non-

   15    party company about what went on between the party

   16    defendant and my non-party client, after June of 2016,

   17    what difference could it possibly make?

   18                THE COURT:     Any response?      Go ahead.

   19                MR. CONROY:      But that is the proceeds of the

   20    fraud.   There was those monies that are being collected

   21    are for durable medical equipment that was issued during

   22    the time period that MDAX was active.            To the extent that

   23    money is being funneled and being paid out of MDAX to

   24    entities at an address that has at least four separate

   25    businesses located at it that having nothing to do with




                            Transcriptions Plus II, Inc.
Case 1:16-cv-01465-AMD-SJB Document 331 Filed 10/03/18 Page 8 of 16 PageID #: 7393



                                                                                     8
                                      Proceedings

     1   the durable medical equipment industry, they -- I submit

     2   that the proceeds of the fraud are being funneled out and

     3   laundered through these entities and then out of -- and

     4   the reason why I want to see those records is that money

     5   will be going out of those entities to the participants

     6   in the scheme.

     7                THE COURT:    And I presume that from MDAX,

     8   you've sought financial records.

     9                MR. CONROY:     We have.

   10                 MR. MCKENNY:     Sought and received.

   11                 MR. CONROY:     We have not.     They have made no

   12    production to date.       That's the subject of an upcoming

   13    motion to compel.      If the parties do not -- are unable to

   14    resolve --

   15                 MR. MCKENNY:     I gave you records.

   16                 THE COURT:    Hold on.

   17                 MR. MCKENNY:     I'm sorry.

   18                 THE COURT:    This is not an opportunity for you

   19    to have --

   20                 MR. MCKENNY:     I'm sorry.

   21                 THE COURT:    -- a, you know -- and frankly --

   22    okay.   Is there anything that either side would like to

   23    say that's not in the papers?

   24                 MR. MCKENNY:     I would just point out, your

   25    Honor, that obviously the bank records of the defendants




                            Transcriptions Plus II, Inc.
Case 1:16-cv-01465-AMD-SJB Document 331 Filed 10/03/18 Page 9 of 16 PageID #: 7394



                                                                                     9
                                      Proceedings

     1   tell a lot of the story and I obviously don't know

     2   whether or not the plaintiffs have gotten the bank

     3   records from all these party defendants or not.              I had

     4   assumed that they did because how else are we being

     5   subpoenaed but, you know, the information that can be

     6   gleaned from MDAX's bank records of money going out and

     7   money coming in, obviously that's entirely relevant to

     8   their claims but beyond the check of money going out and

     9   the same amount coming back in, you know, my client has

   10    no interest in this litigation.          They have no connection

   11    with Allstate.

   12                It's    -- it's owned by the brother of the owner

   13    of MDAX.    It seems onerously incredibly broad that two

   14    years of our financial records be produced for Allstate

   15    because of the existence of two checks.

   16                MR. CONROY:      If I may?

   17                THE COURT:     Sure.    Either side can say whatever

   18    they --

   19                MR. CONROY:      The only additional thing that I

   20    would add outside of the papers is this is not the only

   21    entity that has been recovered -- MDAX is not the only

   22    entity that has been uncovered, that is shipping money

   23    out to the same parties.        There is another entity called

   24    3D Orthotics that was supplying another defendant in this

   25    case with DME, purportedly on papers supplying the




                            Transcriptions Plus II, Inc.
Case 1:16-cv-01465-AMD-SJB Document 331 Filed 10/03/18 Page 10 of 16 PageID #: 7395



                                                                                 10
                                       Proceedings

     1   defendant and they're -- upon review of their records,

     2   there are also checks (indiscernible) -- checks going

     3   from the retailer to this wholesaler, 3D Orthotics, out

     4   to Multi LDR, out to BNR, Best (indiscernible) Services,

     5   (indiscernible) Gold and Platinum and K-Line Media (ph.).

     6   Both MDAX and the other entity, other retailers in that

     7   we have sued in this action, are funneling money out to

     8   these businesses, most of which are in fact the exact

     9   same address and most of which have no digital presence,

    10   no office.

    11                THE COURT:     And look, I know you make those

    12   points.

    13                MR. CONROY:     Yes.

    14                THE COURT:     You know, to me, you know, that may

    15   go to the ultimate merits about the legitimacy of these

    16   transfers and it may help but it doesn't necessarily,

    17   outside of this particular third-party, provide reasons

    18   why, you know, this particular third-party has to give

    19   over records, right?

    20                I mean it may be relevant to MDAX's liability.

    21   It may be relevant to the third-party subpoenas and to

    22   those other third-party entities that you may be

    23   subpoenaing which are at the same address and have the

    24   same, you know, MO or whatever, but as to Multi LVR LLC,

    25   all I have before me is the subpoena to TD Bank for their




                            Transcriptions Plus II, Inc.
Case 1:16-cv-01465-AMD-SJB Document 331 Filed 10/03/18 Page 11 of 16 PageID #: 7396



                                                                                 11
                                       Proceedings

     1   records, is that right?        It's not for these other

     2   entities and he's only here representing Multi LVR LLC.

     3                MR. CONROY:     Absolutely, your Honor.         My only

     4   point is in a money laundering scheme, one of the goals

     5   of the money laundering scheme is to take the funds,

     6   funnel them out in a way that you generate cash and one

     7   of the many ways that that is done is by funneling money

     8   out to dummy corporations, corporations that don't have

     9   anything but a paper presence and have no obvious

    10   existence, other than on papers and that's what I submit

    11   is going on here.

    12                And that many of the defendants in this case

    13   are funneling money out to entities that only have a

    14   paper presence and given confidentiality and that these

    15   records will remain in this litigation and the money

    16   laundering allegations in the complaint, respectfully I

    17   submit that (indiscernible) Multi LVR, that those records

    18   -- the limited number of records that we're getting from

    19   TD Bank, so there's no burden on Multi LVR, we're getting

    20   it from TD Bank and we're not asking Mr. Conway's clients

    21   to do anything (indiscernible) those records are relevant

    22   to the money laundering allegations in the complaint.

    23                THE COURT:     All right.     Anything else, Mr.

    24   Conway?

    25                MR. CONROY:     That's all, your Honor.




                            Transcriptions Plus II, Inc.
Case 1:16-cv-01465-AMD-SJB Document 331 Filed 10/03/18 Page 12 of 16 PageID #: 7397



                                                                                 12
                                       Proceedings

     1                THE COURT:     Okay.    So I am ready to rule.        In

     2   this case, plaintiff Allstate Insurance Company served a

     3   Rule 45 subpoena on nonparty TD Bank, NA, seeking various

     4   documents and account records of Multi LVR LLC from 2015

     5   to the present.      Multi LVR LLC has moved to quash and in

     6   the alternative, limiting the production of bank records

     7   to 2015 -- for the period of 2015 to June 2015.              Multi

     8   LVR LLC is not a defendant in the case.

     9                Plaintiffs response is multi-fold.           First, that

    10   Multi LVR failed to meet and confer as required by the

    11   Court's individual practices and improperly filed a

    12   motion not a letter brief.          And the Court -- and

    13   furthermore that the documents are not privileged and are

    14   subject to confidentiality in any event.

    15                Notwithstanding all of that, the Court still

    16   has to evaluate in the context of the motion whether the

    17   discovery sought complies with the Rule 45.              Rule 45

    18   requires the Court to quash the subpoena if it creates an

    19   undue burden.

    20                First, the motion failed to comply with this

    21   Court's individual practice and as an independent basis

    22   to deny the motion.

    23                Second, Multi LVR's privacy argument is without

    24   merit.    There is or will be a protective order in place

    25   in the case that will protect any confidentiality




                            Transcriptions Plus II, Inc.
Case 1:16-cv-01465-AMD-SJB Document 331 Filed 10/03/18 Page 13 of 16 PageID #: 7398



                                                                                   13
                                       Proceedings

     1   required for the records and the parties can workout any

     2   additional protections beyond the standard protective

     3   order that the Court would enter as a means of further

     4   protecting the documents.

     5                Third, the burden arguments are without merit.

     6   There's no attempt to argue that producing the documents

     7   is costly or time consuming or otherwise cannot be

     8   managed outside a reasonable time or with limited --

     9   without expenditure of large amounts of money.

    10                In addition, the subpoena is directed towards

    11   TD Bank, not towards Multi LVR.            But burden is not

    12   limited to time and expense but includes whether the

    13   subpoena is over broad and seeks plainly irrelevant

    14   material.     That is not the case.

    15                Although Multi LVR argues that it's only

    16   engaged in transactions involving real estate or gold,

    17   plaintiff have established that Multi LVR receive monies

    18   from defendant MDAX and have alleged that the two

    19   entities share the same address.

    20                The declaration that Mr. Mirzakandov supplies

    21   hurts, does not help, the motion to quash.             He states in

    22   paragraph 4 that Multi LVR, LLC received monies from MDAX

    23   for the purposes of use in a real estate transaction.                So

    24   that the company only engages in real estate transactions

    25   is therefore not a shield to the subpoena since the




                            Transcriptions Plus II, Inc.
Case 1:16-cv-01465-AMD-SJB Document 331 Filed 10/03/18 Page 14 of 16 PageID #: 7399



                                                                                    14
                                       Proceedings

     1   monies went from MDAX to Multi LVR, LLC for the purposes

     2   in such a transaction.

     3                The declaration also suggests that the

     4   limitation through June 16 is not sufficient.                The

     5   declaration provides or suggests that there was at least

     6   a relevant transaction in October of 2016.             The

     7   plaintiffs, however, at this point have not explained why

     8   the period should be much longer than that.              They do talk

     9   about in their papers, $375,000 in transfers but these

    10   appear to be transfers between MDAX and entities other

    11   than Multi LVR.      That doesn't bear on the present motion.

    12                The subpoena should be limited to 2015 and 2016

    13   for their entirety for the documents requested in the

    14   subpoena.     Should MDAX records suggest that there were

    15   other transfers to Multi LVR after the end of 2016 that

    16   are relevant and bear on this litigation, they can renew

    17   their subpoena by filing another subpoena to TD Bank and

    18   then we can revisit a subsequent motion to quash.                  Okay?

    19                MR. CONROY:     Thank you, your Honor.

    20                THE COURT:     Well, thank you both. I appreciate

    21   the nice back and forth between all of you.

    22                Is there anything else at this time on this?

    23                MR. MCKENNY:     We appreciate your attention this

    24   late in the day.

    25                THE COURT:     Happy to.     That's what we're here




                            Transcriptions Plus II, Inc.
Case 1:16-cv-01465-AMD-SJB Document 331 Filed 10/03/18 Page 15 of 16 PageID #: 7400



                                                                                 15
                                       Proceedings

     1   for.   And I appreciate you, even though you weren't able

     2   to do -- trying to work it out prior to this.

     3                Well, have a nice day.

     4                MR. CONROY:     Thank you.

     5                MR. MCKENNY:     Have a good holiday.

     6                      (Matter concluded)

     7                             -o0o-

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25




                            Transcriptions Plus II, Inc.
Case 1:16-cv-01465-AMD-SJB Document 331 Filed 10/03/18 Page 16 of 16 PageID #: 7401



                                                                                 16
                     C    E    R    T    I   F    I    C    A    T   E



                      I, LINDA FERRARA, hereby certify that the

         foregoing transcript of the said proceedings is a true

         and accurate transcript from the electronic sound-

         recording of the proceedings reduced to typewriting in

         the above-entitled matter.



                      I FURTHER CERTIFY that I am not a relative or

         employee or attorney or counsel of any of the parties,

         nor a relative or employee of such attorney or counsel,

         or financially interested directly or indirectly in this

         action.



                      IN WITNESS WHEREOF, I hereunto set my hand this

         30th day of September, 2018.




                                         AAERT CET**D 656

                                         Transcriptions Plus II, Inc.




                              Transcriptions Plus II, Inc.
